The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s reply dated 04/13/2022 has been received.
Election/Restrictions
Applicant’s election without traverse of Group II, claim 26 in the reply filed on 02/04/2021 is acknowledged. Claims 43-46 are added. Claims 26-30,32-37,40-46 are pending and under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26-30,32-37,40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claims cells wherein they are obtained by a process using reprogramming factors encoded in oriP/EBNA1 derived vectors, does not reasonably provide enablement for the process wherein the factors are delivered as proteins.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The claims are product by process claims requiring a process for reprogramming cells using proteins. The specification established that a reprogrammed cell is one that is reprogrammed to pluripotency. The specification teaches altering the differentiation state of a cell, via reprogramming, using recombinant transcription factors encoded on nucleic acid vectors. Applicant has amended the claims to now require only one or more of the reprogramming factors be encoded on an oriP/EBNA vector. Previously, claim 26 recited that “the reprogramming factors are encoded in four oriP/EBNA1 derived vectors”. Currently, claim 26 only requires one factor be encoded in a vector.
With regard to reprogramming of cells using proteins, both Kim (2009, Cell Stem Cell, 4:472-476) and Zhou (Cell Stem Cell, 2009, 4:381-384) discuss that the protein must be tagged to gain efficient entry into cells. Additionally, because proteins are degraded, both Kim and Zhou repeatedly delivered the proteins to sustain their presence at appropriate levels until reprogramming occurred. Both Kim and Zhou found a very low efficiency of reprogramming that relied upon having either a combination of 3 or 4 protein factors and VPA. The factors used by Zhou required the presence of VPA to reprogram mouse cells. Zhou used an 11-R tagged set of reprogramming proteins including Oct-4, Sox-11,Klf-4,  and optionally c-myc.  Kim use the same set of reprogramming factors tagged with 9-R. Kim proposes that differences between their work and that of Zhou may be in the source of proteins because Zhou used E. coli to make proteins whereas the proteins of Kim were derived from mammalian cells. Thus, at the time of filing, use of proteins to reprogram cells had met some limited success with a limited number of factors and some special consideration such as repeated administration, addition of VPA and use of cell penetrating peptides.
With more general regard to reprogramming of cells, the art at the time of filing held that the more established methods of reprogramming involve expression of key transcription factors, referred to as ‘Yamanaka' factors (see Takahashi 2006, Cell, 131:861-872). Yamanaka factors consist of c-Myc, Oct-4, Klf-4 and Sox2 (see Djuric and Ellis, 202, Stem Cell Research and Therapy, 2010,1:3, for review). As well, Yu et al (2007, Science, 3108:1917-1920) found a combination of Sox2, Oct-4, Nanog and Lin28 were effective at reprogramming cells when introduced as retroviral vectors. Thus, a minimal ‘set’ of factors is necessary with at least the presence of Oct-4 and Sox-2 being required. Accordingly, Racila teaches that transient expression of Oct-4 alone results in alteration of keratinocyte differentiation but does not result in cells with pluripotent characteristics (Gene Ther. 2011 March; 18(3): 294–303.). Djuric and Ellis teach that the factors needed to reprogram cells are dependent on the starting cell type. Thus, the efficiency and ability to reprogram different cell types is variable. This is presumed to be the case because different cell types have different epigenetic states, some of which are more predisposed to reprogramming. Epigenetic changes are regarded to be the driving force behind reprogramming by exogenously introduced transcription factors and the required changes are highly complex, ranging beyond mere hypomethylation and acetylation of histones.  Djuric and Ellis list seven different categories of epigenetic changes that result from exogenous introduction of the Yamanaka factors. The epigenetic changes required for full reprogramming is highly complex. Hence, the addition epigenetic modulators can increase the efficiency of this reprogramming and can even substitute for a subset of factors (Huangfu et al, 2008, Nature Biotechnology, 26:1269-75, IDS). Thus, reprogramming of cells is not a simple process and requires the presence of multiple factors that not only alter gene expression in the cell but also alter the epigenetic state of the nucleus. The specification fails to overcome the state of the art in addressing how one of skill in the art can reprogram a cell using only a single factor as claimed.
Meissner (Nature Biotechnology, 2007, 25:1177-1181) discusses that reprogramming is a slow and gradual process involving sequential activation of ES cell markers and requires a period of 2-4 weeks after factor transduction. Takahashi (2007) maintained the cells in culture for 30 days prior to obtaining pluripotent cells (paragraph bridging pages 869-870). Importantly, Heng et al (2005a, Cell Tissue Res, 321:147-150 and 2005b, Biomedicine and Pharmacotherapy, 59:132-134) addresses protein delivery to affect differentiation of cells in a more generic sense and teaches that protein delivery is more susceptible to degradation and sustained presence of activity is more difficult. Takahashi 2006 discusses that the effective concentration ranges for the factors may be quite narrow (see page 671) and the effective ranges specific to each factor is not known. Thus, how to obtain effective levels of each protein via protein delivery requires experimentation. It is not apparent, without experimentation, that protein delivery would be readily adaptable to provide the sustained expression of factors at necessary levels to result in the gradual and sequential activation of genes and epigenetic modifications necessary to reprogram cells to a pluripotent state. With regard to claim 1, there is no enabled use for a cell not exhibiting fully pluripotent or otherwise defined characteristics. With regard to claim2, the effects of the modifications on protein stability and how to administer the proteins over time to reach pluripotential state is unpredictable. As well, the claims encompass a multitude of factors not know to reprogram cells to a pluripotential state.
In summary, both the specification and the art acknowledge that reprogramming is complex and is not driven by the delivery or expression of only a single factor as claimed. As well, the specification and art acknowledge that long term presence of expression factors are required at narrow ranges of concentration in order to obtain the successive presence and expression of genes that lead to reprogramming and pluripotency. Such longer term presence is difficult to obtain with protein delivery. The specification fails to demonstrate the delivery and maintenance of any protein, let alone those required for reprogramming, and how it correlates to levels of expression and duration obtained through retroviral delivery. It would require undue experimentation to determine which factors and at what concentration in light of unknown degradation rates, to obtain levels of a required combination of factors the result in the desired reprogramming to a state that constitutes full pluripotentiality such that one of skill in the art would know how to use the cells obtained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
1. Claim(s) 26-34,40-43 remain rejected and newly added claims 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okita (2013, Stem Cells, 31:458-466).
Claim 26 is drawn to a blood cell derived iPSC (BC-ipSC) line, wherein BC-ipSCs derived from T-cells comprise T-cell receptor gene rearrangement and BC-iPSCs derived from non-T-cells do not comprise T-cell receptor gene rearrangement.
Okita taught isolating adult human peripheral blood and reprogramming the blood cells using episomal vectors (page 459).  Both CD34-fractionated and peripheral blood PBMNCs were used in separate experiments (see page 460, last paragraph). Okita purified peripheral mononuclear cells from the whole blood using density centrifugation (page 459, Col. 2). Cells were cultured under both T-cell and non-T-cell conditions and separate experiments were performed. Thus, T-cells were used (claims 27-29). The cells were nucleofected (claim 41) with EBNA1/OriP vectors including PCXWB-EBNA1 as an additional source of EBNA1 (claim 39). The vectors encoded Oct-4, Sox2, Klf-4, Lin28, Myc and shRNA for p53, as required by claim 39. Plasmids recited in claim 42 are listed in Supplementary Table 1. Cells were plated and cultured following nucleofection and colonies were counted 16-25 days after plating which is at least 4 days as required by claims 38 and 39. CD34+ cells were also isolated and used in the same protocol which meets the limitations of non-T and non-B cell mononuclear cells (claim 40), see page 460, 1st paragraph. With regard to claims 35-36, Okita discusses disease-specific iPSCs, including Parkinson’s and spinal muscular atrophy (see  Introduction).
It is noted that Onita taught SV40LT decreased reprogramming efficiency. This is required by claim 39 and is considered to be met by Okita for two reasons.  First, Okita taught inclusion of SV40LT and while it led to a lower efficiency of yield, it was used and the resultant cells were obtained. Furthermore, claim 39 is a product by process claim in which the process of creating the cell carries little patentable weight. It is only the product, which is anticipated by the prior art and not the process by which the product was made. This is because the final product (a BC-iPSC) is not distinguished by any particular features or characteristics resulting from the process by which it is made. In the case of derivation from a T-cell, the iPSC would contain a rearranged T-cell receptor locus. As such, the limitations of the claimed iPSC are met by any iPSC in the prior art, any BC-iPSC in the art, or in the case of a T-cell derived iPSC, any T-cell derived iPSC in the art. Patentability of a product-by-process claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the process for making it which is recited in the claims. In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
With regard to claims 27-29, Okita taught rearrangement of TCR-b (TRB) in iPSCs derived from T-cells. 
With regard to claims 30-34, these claims recite characteristics of the cells that were not discussed by Okita but are claimed as characteristics of the cells that are obtained by the process recited in the product by process claims 38 and 39. Thus, the specification, in carrying out the methods of claims 38 and 39, obtained the cells claims in claims 30-34, and since the same method was carried out in the art, it would hold that the cells with the same characteristics would be obtained. With regard to claim 43 and 45-46, the amount of vector used does not alter the product as the vectors are episomal and lost by the resultant cells.

2. Claim(s) 26-32,35,38-41 and 43 remain rejected and newly added claims 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chou (2011, Cell Res, 21:518-529).
Claim 26 is drawn to a blood cell derived iPSC (BC-ipSC) line, wherein BC-ipSCs derived from T-cells comprise T-cell receptor gene rearrangement and BC-iPSCs derived from non-T-cells do not comprise T-cell receptor gene rearrangement.
Chou taught isolating adult human peripheral blood and reprogramming the blood cells using episomal vectors (page 523, column 1).  Chou used both fractionated CD34-expressing cells (page 523, column 1) as well as un-fractionated blood MNCs (page 523, column 2), meeting claim 40. The cells were nucleofected (claim 41) with EBNA1/OriP vectors encoding Oct4, Sox2, Klf4, c-myc and Lin28, meeting the limitations of claim 38. Chou taught an increase in efficiency if a second OriP/EBNA1 vector encoding T-antigen or shRNA-p53 was used (page 523, column 1). Colonies appeared around day 9. Chou taught carrying out the reprogramming method on a sickle cell disease patient (see page 525), meeting the limitation of claim 35.
Chou taught the T-cells are the most abundant cell in PB MNCs and the vast majority of the derived iPSCs contain somatic V(D)J rearrangements at the TCR loci, meeting the limitations of claims 27-29. Chou taught normal karyotype following 5-12 passages, meeting claims 30-32.
With regard to claims 33-34, these claims recite characteristics of the cells that were not discussed by Chou but are claimed as characteristics of the cells that are obtained by the process recited in the product by process claims 38 and 39. Thus, the specification, in carrying out the methods of claims 38 and 39, obtained the cells claims in claims 34-34, and since the same method was carried out in the art, it would hold that the cells with the same characteristics would be obtained. 
With regard to claims 36 and 37, wherein the disease mutation in the cell is associated with neurodegenerative or inflammatory bowel disease, Chou discusses general use on the method of obtaining iPSCs to for cell therapy development and disease modeling. Thus, Chou is unlimited with regard to what disease mutations could be useful as part of the iPSC and is not just limited to sickle cell, but relates to any disease.
With regard to claim 39, which requires a combination of SV40LT and shRNA-p53, Chou taught use of each but not both together. Chou taught each of SV40LT and shRNA-p53 enhanced reprogramming efficiency and thus, it would have been obvious for the skilled artisan to combine the factors to see if any level of additive effect on efficiency would be obtained. With regard to claims 43 and 45-46, the amount of vector used does not alter the product as the vectors are episomal and lost by the resultant cells.



3. Claim(s) 26, 30,32-37, and 41-43 remain rejected and newly added claims 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barrett (2014; IDS).

	Clam 26 is drawn to a blood cell derived iPSC (BC-ipSC) line, wherein BC-iPSCs derived from T-cells comprise T-cell receptor gene rearrangement and BC-iPSCs derived from non-T-cells do not comprise T-cell receptor gene rearrangement. The second alternative, BC-iPSCs derived from non-T-cells that do not comprise T-cell receptor gene rearrangement will have the same genome as iPS cell derived from non-blood cells.

	Barrett taught generating LCL-iPSCs from lymphoblastoid cell lines (transformed B cells) from patients with spinal muscular atrophy (clams 35 and 36) and inflammatory bowel disease (claims 35 and 37; page 1431, col. 1). The cells were nucleofected with EBNA1/OriP vectors encoding Oct4, Sox2, Klf4, c-myc, SV40LT and Lin28. Barrett taught that the LCL-iPSCs
maintained a normal G-band karyotype (Fig 1).

Clams 26, 30 and 32-34 recite phenotypic limitations that are deemed inherent to the iPSCs. Barrett taught a normal karyotype and G-band pattern for the cells. There is nothing in the process part of the clam or in the process of Barrett that would indicate an altered karyotype would result other than that which naturally occurs. With regard to claim 42, this limitation is a process limitation that does not alter the resulting PSC; however, these are the vectors used by Barrett (see supplementary Material) and the vectors were used in stoichiometric amounts to prevent cell death. The EBNA/oriP based vectors are lost from the final product.  With regard to claim 42-43, 45 and 46, the amount of vector used does not alter the product as the vectors are episomal and lost by the resultant cells.

4. Claim(s) 26-36 and 40-43 remain rejected and newly added claims 45-46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 8,048,675 (hereafter referred to as ‘675).
Claim 26 is drawn to a blood cell derived iPSC (BC-ipSC) line, wherein BC-ipSCs derived from T-cells comprise T-cell receptor gene rearrangement and BC-iPSCs derived from non-T-cells do not comprise T-cell receptor gene rearrangement. The second alternative, BC-iPSCs derived from non-T-cells that do not comprise T-cell receptor gene rearrangement will have the same genome as iPS cells derived from non-blood cells. 
‘675 taught isolating adult human peripheral blood and reprogramming the blood cells using PiggyBac vectors (column 24) to obtain BC-iPSCs. Claim 26 is a product by process claim in which the process of creating the cell carries little patentable weight. It is only the product, which is anticipated by the prior art and not the process by which the product was made. This is because the final product (an iPSC) is not distinguished by any particular features or characteristics resulting from the process by which it is made. As such, the limitations of the claimed iPSC are met by any iPSC in the prior art. Patentability of a product-by-process claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the process for making it which is recited in the claims. In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
With regard to claims 27-29, ‘675 discusses VDJ rearrangements at col. 2,23 and 26. 
With regard to claims 35-36, ‘675 teaches that the blood cells can be collected from subjects with a variety of disease statuses including neurodegenerative disease
With regard to claim 40, ‘675 does not teach that the peripheral blood used as a source of mononuclear cells was fractionated in any way and thus, would comprise non-T/non-B cells. With regard to claim 41, nucleofection is taught at col. 2; however, this process limitation is deemed to not alter the product in comparison to any other iPSC. With regard to claims 42-43,45 and 46, this limitation is a process limitation that does not alter the resulting iPSC. The EBNA/oriP based vectors are lost from the final product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 35 and 37 remain rejected under 35 U.S.C. 103 as being unpatentable over Okita (2013, Stem Cells, 31:458-466 in view of Lopez de Maturana, hereafter referred to as Lopez (Journal of Neuroinflammation (2016) 13:295, pages 1-15).
Okita meets the limitations of claims 26 and 35 as set forth above. Okita taught disease specific iPSCs but does not specifically mention the disease mutation is associated with inflammatory bowel disease. 
Lopez taught generating iPSCs from a Parkinson’s Disease (PD) patient (claim 35) having a mutation in the LRRK2 gene, which is also associated with inflammatory bowel disease (claim 37).
It would have been obvious at the time of filling to use a cell source from a PD patient as the disease wherein the disease is associated with a mutation in LRRK2 as taught by Lopez, in the method of Okita (which makes an iPSC from a PD patient) to arrive at the claimed iPSC with a disease mutation associated with an inflammatory bowel disease.  One would have been motivated to use the LRRK2 mutation as a specific PD mutation because Lopez taught that the LRRK2 mutation is generally involved in inflammatory response. One could thus derive a variety of cell types from the iPSC to study the role of LRRK2 in various inflammatory processes. One would have a reasonable expectation of success in deriving iPSCs from a PD patient with a mutation in LRRK2 because the process and efficiency would not differ from that of a non-diseased source.

Applicant Remarks
	With regard to each of the rejections above, Applicant argues that the claims now require that the PBMCs be non-expanded and that paragraph 41 of the specification supports  that “episomally reprogrammed iPSC lines derived from lymphoblastoid cell lines (LCL-iPSCs), i.e., expanded blood cells, exhibit over 10-fold greater karyotype instability (23-27%), in contrast to PBMC-iPSCs (non-expanded iPSCs) that are produced using the process (as recited in claim 26). That is, the PBMC-iPSCs produced according to the process recited in claim 26 have superior chromosome-level karyotype stability at only a 1.9% abnormality rate and exhibit few sub-chromosomal de novo copy number variations”. This argument is not persuasive because it fails to support that the claimed iPSCs differ from those obtained from expanded PBMCs. The parent application, now US patent 10,221,395 claims methods similar to the process part of the product claims under current examination. The ‘395 document uses expanded PBCs as starting cells and has the phenotypes recited in instant claim 26 as well as dependent claims. Thus, the non-expansion was not responsible for the claimed characteristics of the iPSCs. With regard to paragraph 41 and differences between the BC-derived iPSC and expanded fibroblasts, lymphoblastoid cell lines and epithelial cells, this fails to equate to differences between expanded BC-ipSCs and nonexpanded BC-iPSCs. There is nothing on the record to indicate that karyotype differences is due to expansion and not due to the fact that the starting cell types are different (fibroblasts, lymphoblastoid cell lines and epithelial cells). In fact, Joesch-Cohen (2017, Advances in Genomics and Genetics, 7:1-9) discusses the difference between the genomes of lymphoblastoid and blood-derived samples and teaches that there are significant differences in the depth of coverage and copy number calls. Furthermore, PBMCs are younger cells by nature compared to fibroblasts, epithelial cells and, certainly lymphoblastoid cells. While Okita taught passaging PBMCs 6 times to obtain a larger number of cells, the cells at the start are innately younger cells in comparison to fibroblasts, epithelial cells and PBMCs. Thus, to make the argument that the phenotypic differences observed are an effect of the claimed process where the cells are not expanded, a comparison between expanded and non-expanded PBMCs is necessary to support that the recited process results in a different product than that in the art.

The rejections are maintained because there is nothing on the record to support that the claimed product differs from any other PBMC-derived iPSC in the art. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632